Exhibit 10.1
CONSENT AGREEMENT
THIS CONSENT AGREEMENT (this “Agreement”) is entered into as of August 11, 2008
among PNM RESOURCES, INC., a New Mexico corporation (the “Company”), FIRST
CHOICE POWER, L.P., a Texas limited partnership (“FCP”, collectively with the
Company, the “Borrowers”), the Lenders party hereto, and BANK OF AMERICA, N.A.,
as Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement (as defined below).
R E C I T A L S
WHEREAS, the Borrowers, the Lenders party thereto and the Administrative Agent
are parties to that certain Amended and Restated Credit Agreement, dated as of
August 15, 2005 (as amended or modified from time to time, the “Credit
Agreement”);
WHEREAS, the Borrowers have informed the Lenders that PSNM has reached an
agreement to sell its natural gas operations to New Mexico Gas Company, Inc. on
or around December 31, 2008, for $620,000,000 in cash as provided in the Asset
Purchase Agreement by and among PSNM, Continental Energy Systems LLC and New
Mexico Gas Company, Inc. dated January 12, 2008 (such transaction, the “Natural
Gas Operations Sale”); and
WHEREAS, the Borrowers have requested that the Administrative Agent and Lenders
consent to the Natural Gas Operations Sale.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
A G R E E M E N T
1. Consent. Notwithstanding Sections 8.1 and 8.3 of the Credit Agreement, the
Required Lenders hereby consent to the Natural Gas Operations Sale and agree
that the consummation of the Natural Gas Operations Sale will not create a
Default or an Event of Default under Sections 8.1 or 8.3, it being understood
that the aggregate value of the Natural Gas Operations Sale shall be counted in
evaluating whether any future sale in calendar year 2008 meets the requirements
in Section 8.3(d) of the Credit Agreement.
2. Conditions Precedent. This Agreement shall be effective upon satisfaction of
the following conditions precedent:
(a) Receipt by the Administrative Agent of copies of this Agreement duly
executed by each Borrower and the Required Lenders; and
(b) Payment to each Lender executing this Agreement on or prior to August 7,
2008 of a fee equal to 0.15% of such Lender’s Commitment.
3. Ratification of Credit Agreement. The term “Credit Agreement” as used in each
of the Credit Documents shall hereafter mean the Credit Agreement as amended by
this Agreement. Except as herein specifically agreed, the Credit Agreement is
hereby ratified and confirmed and shall remain in full force and effect
according to its terms.

 

 



--------------------------------------------------------------------------------



 



4. Authority/Enforceability. Each Borrower represents and warrants as follows:
(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Agreement.
(b) This Agreement has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Agreement.
5. Representations and Warranties. Each Borrower represents and warrants to the
Lenders that (a) the representations and warranties of such Borrower set forth
in Section 6 of the Credit Agreement are true and correct as of the date hereof,
unless they specifically refer to an earlier date, (b) no event has occurred and
is continuing which constitutes a Default or an Event of Default, and (c) it has
no claims, counterclaims, offsets, credits or defenses to its obligations under
the Credit Documents or to the extent it has any they are hereby released in
consideration of the Lenders entering into this Agreement.
6. No Conflicts. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated herein, nor performance of and
compliance with the terms and provisions hereof by any Borrower will
(a) violate, contravene or conflict with any provision of its respective
articles or certificate of incorporation, bylaws or other organizational or
governing document, (b) violate, contravene or conflict with any law, rule,
regulation, order, writ, judgment, injunction, decree or permit applicable to a
Borrower, (c) violate, contravene or conflict with contractual provisions of, or
cause an event of default under, any indenture, loan agreement, mortgage, deed
of trust, contract or other agreement or instrument to which a Borrower is a
party or by which it or its properties may be bound or (d) result in or require
the creation of any Lien upon or with respect to a Borrower’s properties.
7. Counterparts/Telecopy. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts by telecopy shall be effective as an original and shall
constitute a representation that an original will be delivered if requested.
8. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------



 



Exhibit 10.1
Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

          BORROWERS:   PNM RESOURCES, INC.,     a New Mexico corporation
 
       
 
  By:   /s/ Terry R. Horn
 
       
 
  Name:   Terry R. Horn
 
  Title:   Vice President and Treasurer
 
            FIRST CHOICE POWER, L.P.,     a Texas limited partnership     By:
First Choice Power GP, LLC,     its general partner
 
       
 
  By:   /s/ Terry R. Horn
 
       
 
  Name:   Terry R. Horn
 
  Title:   Vice President and Treasurer

         
ADMINISTRATIVE AGENT:
  BANK OF AMERICA, N.A.,     as Administrative Agent
 
       
 
  By:   /s/ Richard L. Stein
 
       
 
  Name:   Richard L. Stein
 
  Title:   Senior Vice President

PNM RESOURCES, INC.
CONSENT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



          LENDERS:   BANK OF AMERICA, N.A.,     as a Lender and L/C Issuer
 
       
 
  By:   /s/ Richard L. Stein
 
       
 
  Name:   Richard L. Stein
 
  Title:   Senior Vice President
 
            WACHOVIA BANK, NATIONAL ASSOCIATION,     as a Lender and L/C Issuer
 
       
 
  By:   /s/ Frederick W. Price
 
       
 
  Name:   Frederick W. Price
 
  Title:   Managing Director
 
            UNION BANK OF CALIFORNIA, N.A.
 
       
 
  By:   /s/ Efrain Soto
 
       
 
  Name:   Efrain Soto
 
  Title:   Vice President
 
            JPMORGAN CHASE BANK, N.A.
 
       
 
  By:   /s/ Helen D. Davis
 
       
 
  Name:   Helen D. Davis
 
  Title:   Vice President
 
            CITIBANK, N.A.
 
       
 
  By:   /s/ Todd C. Davis
 
       
 
  Name:   Todd C. Davis
 
  Title:   Vice President
 
            WELLS FARGO BANK, N.A.
 
       
 
  By:   /s/ Daniel Conklin
 
       
 
  Name:   Daniel Conklin
 
  Title:   Vice President

PNM RESOURCES, INC.
CONSENT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



                  MERRILL LYNCH BANK USA
 
           
 
  By:   /s/ Louis Alder              
 
  Name:   Louis Alder    
 
  Title:   First Vice President    
 
                MORGAN STANLEY BANK
 
           
 
  By:   /s/ Elizabeth Hendricks              
 
  Name:   Elizabeth Hendricks    
 
  Title:   Authorized Signatory    
 
                UBS LOAN FINANCE LLC
 
           
 
  By:   /s/ Iria R. Otsa   /s/ Richard L. Tavrow          
 
  Name:   Iria R. Otsa   Richard L. Tavrow
 
  Title:   Associate Director   Director
 
                LEHMAN BROTHERS BANK, FSB
 
           
 
  By:   /s/ Janice M. Shugan              
 
  Name:   Janice M. Shugan    
 
  Title:   Authorized Signatory    
 
                WILLIAM STREET COMMITMENT CORPORATION
 
           
 
  By:                  
 
  Name:                  
 
  Title:                  
 
                CREDIT SUISSE, CAYMAN ISLANDS BRANCH
 
           
 
  By:   /s/ Brian Caldwell              
 
  Name:   Brian Caldwell    
 
  Title:   Director    
 
           
 
  By:   /s/ Mikhail Faybusovich              
 
  Name:   Mikhail Faybusovich    
 
  Title:   Vice President    

PNM RESOURCES, INC.
CONSENT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



              U S BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Holland H. Williams
 
       
 
  Name:   Holland H. Williams
 
  Title:   Assistant Vice President
 
            HSBC BANK USA, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Jennifer Diedzic
 
       
 
  Name:   Jennifer Diedzic
 
  Title:   Vice President
 
            THE BANK OF NEW YORK MELLON
 
       
 
  By:   /s/ Mark W. Rogers
 
       
 
  Name:   Mark W. Rogers
 
  Title:   Vice President
 
            ROYAL BANK OF CANADA
 
       
 
  By:   /s/ Jay T. Sartain
 
       
 
  Name:   Jay T. Sartain
 
  Title:   Authorized Signatory
 
            COMPASS BANK
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            SOUTHWEST SECURITIES BANK
 
       
 
  By:   /s/ Lonnie H. Warren
 
       
 
  Name:   Lonnie H. Warren
 
  Title:    

PNM RESOURCES, INC.
CONSENT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



                  BANK OF ALBUQUERQUE, N.A.
 
           
 
  By:                  
 
  Name:                  
 
  Title:                  
 
                BANK HAPOALIM BM
 
           
 
  By:   /s/ Helen H. Gateson   /s/ Charles McLaughlin          
 
  Name:   Helen H. Gateson   Charles McLaughlin
 
  Title:   Vice President   Senior Vice President

PNM RESOURCES, INC.
CONSENT AGREEMENT

 

 